ORDER

PER CURIAM.
Defendant, Tracy L. Jones, appeals from his judgments of conviction, following a jury trial, for murder in the first degree and armed criminal action. He was sentenced to a term of life imprisonment without parole and a consecutive term of life imprisonment, respectively. Defendant also appeals from the denial of his Rule 29.15 motion without an evidentiary hearing.
As to defendant’s direct appeal, no jurisprudential purpose would be served by a written opinion. The judgments of conviction are affirmed. Rule 30.25(b).
The judgment of the trial court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).